DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 22-24, it is unclear how the ‘impact blocking member’ is disposed only on the side surfaces of the piezoelectric layer and acoustic matching layer when the impact absorbing member is disposed between the transducer module and the impact blocking member (for example see instant Fig. 4b, where it appears impact absorbing member 32 is disposed on the side surfaces while the impact blocking member 31 is not disposed on the side surfaces but instead is disposed (partly) on a side surface of the impact absorbing member 32).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyose (US Pub 2014/0211587 –cited by applicant).
Re claim 1: Kiyose discloses an ultrasonic probe 130 [0059; see probe 130] comprising:
a transducer module including a piezoelectric layer configured to generate an ultrasonic wave [0108, 0115; see the ultrasound transducer 20 and piezoelectric layer 15] and an acoustic matching layer positioned to the front of the piezoelectric layer [0108; see acoustic matching layer 40], the module including an upper surface and lower surface opposing each other in a stacking direction along which the piezoelectric layer and the matching layer are stacked, and a side surface connected directly to the upper surface and lower surface and extending in the stacking direction [Figure 14; see 
a case which has an opened one side and is configured to accommodate the transducer module (Figure 3; see case/housing 132);
a lens provided at the one side of the case (Figure 3; see lens 50); and
a protective member accommodated in the case and positioned to face at least one surface of the transducer module (Figure 7; see fixing frame member 70),
wherein the protective member protrudes further forward compared to the matching layer so as to protect the transducer module from an external impact (Figures 14, 16, 18, 0108; see the thickness T protruding further forward than the matching layer 40 and see impact resistance of the fixing member 70, 70a, 70b),
wherein protective member includes an impact blocking member and an impact absorbing member, the absorbing member being disposed between the impact blocking member and the transducer module to absorb an impact transmitted to the impact blocking member (Figures 14, 16, 18; see the frame 70, 70a, 70b that comprises an impact blocking portion further forward than the transducer 20 and see resin 24 as the absorbing portion disposed between the transducer and the blocking portion),
wherein the blocking member and the absorbing member are provided to protrude forward from a side of the acoustic matching layer (Figures 14, 16, 18; see the frame 70, 70a, 70b that comprises an impact blocking portion further forward than the 
wherein among surfaces of the piezoelectric layer and the acoustic matching layer, the blocking member and the absorbing member are disposed only on side surfaces of the piezoelectric layer and the matching layer entirely, (Figure 14; see the from among the upper surface of 40, lower surface of 20, and connected side surface, the blocking member and absorbing member are disposed only on the side surfaces entirely (i.e. the portions 70, 24 are not disposed on any surfaces of the piezo layer and acoustic matching layer other than their side surfaces; In Figure 14, the upper surface is covered by component 66 and the lower surface is covered by component 22)), and
wherein the side surfaces of the piezoelectric layer and the acoustic matching layer are portions of the side surface of the transducer module (Figure 14; see piezo layer 20 and matching layer 40 as part of the transducer module).
Re claim 3: The impact blocking member includes a first impact blocking portion and a second impact blocking portion extending in a stepped manner from the first impact blocking portion (Figure 7; see the portion 70 having a portion extending perpendicular to another portion, thereby forming a step).
Re claims 4, 10, 16: The impact absorbing member is positioned between the second impact blocking portion and the transducer module, thereby making the blocking member spaced apart from the matching layer 40 by the absorbing layer disposed between the blocking member and the matching layer 40 (Figure 7; see resin 24 (and/or adhesive 65) positioned between the blocking portion 70 and transducer 20 to space the blocking member from the matching layer 40). It is further noted that even though a 
Re claim 5: The second impact blocking portion extends forward from the first impact blocking portion (Figure 7; see the portion of 70 extending forward from the other perpendicular portion of 70).
Re claims 6, 7: A plurality (i.e. two) of second impact blocking portions are provided to extend and are positioned at a left and right side of the transducer (Figure 7; see the frame 70 positioned on both sides of the transducer 20, which corresponds to the blocking portions).
Re claim 8: A length from one end of any one second impact blocking portion of the two second impact blocking portions to the other end of the other one is the same as a left-and-right length of one side surface of the transducer module (Figure 7; since the frame is provided on both sides of the transducer 20, the length of the a second portion (i.e. one of the perpendicular portions of 70) is the same as a left-right length of the side surface of the transducer 20).
Re claim 9: A single second impact blocking portion is provided and extends forward in a stepped manner from the first impact blocking portion (see Figure 8 showing frame 70 as a singular component which thereby has a single second blocking portion perpendicular (i.e. stepped) to the first blocking portion of frame 70 as seen in Figure 7.
Re claims 11, 12: The impact blocking member is provided such that a concave portion and a convex portion are alternately formed as forward and backward from the transducer (Figure 7; see the blocking member 70 having a rectangular/step profile with 
Re claim 13: The impact absorbing member is positioned in a space formed by the concave portion and the convex portion (Figure 7; see the absorbing member portions 24, 65 formed within the rectangular/step profile portion; 0091; see the recess 71 adjacent the absorbing portion 24).
Re claim 14: The impact absorbing member includes at least one selected from silicon rubber, polythene (PE), a polymer, an elastomer, and cellulose [0068, 0110, 0111; see resin 24 which is a polymer, and wherein any resin material may be used such as polyethylene as one example of a resin used in the reference].
Re claim 15: The impact blocking member is made of a metal or nonmetal material having a tensile modulus of 2 GPa or more [0095; see the frame 70 such as stainless steel which has a tensile modulus (or Young’s modulus) of more than 2 GPa].

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Applicant argues that Kiyose does not disclose that a side surface of the transducer module is connected directly to the upper and lower surface in the stacking direction because (in Kiyose’s Fig. 14) there is a horizontal section covered by adhesive 65. Respectfully, the Examiner disagrees and finds that the side surface of the transducer module (components 20 and 40 in Kiyose) does not include the top surface portion of the piezo layer 20 covered by adhesive 65. In other words with respect to the currently constructed claim language, the side surface composed of the side surface of . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793